United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Cleveland, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0778
Issued: February 4, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On April 28, 2021 appellant filed a timely appeal from February 11, 2021 merit decisions
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the February 11, 2021 decisions, OWCP received additional
evidence. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish disability from work
during the period January 4 through November 3, 2020, causally related to her accepted
September 4, 2014 employment injury.
FACTUAL HISTORY
This case has previously been before the Board on a different issue. 3 The facts and
circumstances as set forth in the Board’s prior decision are incorporated herein by reference. The
relevant facts are as follows.
On September 4, 2014 appellant, then a 45-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that on that date she injured both knees and arms when she ran to help
a coworker who was allegedly having a seizure and tripped and fell from an uneven sidewalk while
in the performance of duty. On December 3, 2014 OWCP accepted bilateral knee contusion,
bilateral knee sprain, bilateral forearm contusion, and right hip sprain.
On December 28 and 31, 2020 appellant filed claims for compensation (Form CA-7) for
intermittent dates of disability during the period January 4 through December 18, 2020.4
In development letters dated January 5 and 6, 2021, OWCP informed appellant that the
evidence of record was insufficient to establish her claims for compensation for total disability
from work during the period January 4 through October 2, 2020 and October 7 through
December 18, 2020, respectively. It advised her of the type of medical evidence needed to
establish her claims and afforded her 30 days to submit the necessary evidence.
OWCP subsequently received a July 7, 2020 recertification of medical necessity form for
a TENS unit by Dr. Louis Keppler, an attending Board-certified orthopedic surgeon, who
diagnosed contusion of the left forearm and described equipment prescribed for appellant’s electro
medical treatment.
By decision dated February 11, 2021, OWCP denied appellant’s claim for wage-loss
compensation for the period January 4 through October 2, 2020, finding that the medical evidence
of record was insufficient to establish intermittent disability from work during the claimed period
due to the accepted conditions.5

3

Docket No. 17-1954 (issued April 18, 2018).

4
In attached time analysis forms (Form CA-7a) of even dates, she claimed: eight hours of disability on March 12,
26, and 31, April 2, 14, 21, 22, and 30, May 7, 26, and 28, June 2, 4, 10, 20, and 23, July 17 and October 7, 2020; 3.38
hours on February 11, 2020; 3.09 hours on April 9, 2020; 1.6 hours for April 15 through 22, 2020; and 1.73 hours on
November 3, 2020.
5

OWCP, however, found that the evidence of record supported payment of four hours of wage-loss compensation
for medical treatment of the accepted conditions on April 14, 2020.

2

By separate decision of even date, OWCP denied appellant’s claim for wage-loss
compensation for November 3, 2020, finding that the medical evidence of record was insufficient
to establish intermittent disability from work during the claimed period due to the accepted
conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA 6 has the burden of proof to establish the
essential elements of his or her claim. 7 Under FECA, the term disability means incapacity, because
of an employment injury, to earn the wages that the employee was receiving at the time of injury. 8
For each period of disability claimed, the employee has the burden of proof to establish that he or
she was disabled from work as a result of the accepted employment injury. 9 Whether a particular
injury causes an employee to become disabled from work, and the duration of that disability, are
medical issues that must be proven by a preponderance of probative and reliable medical opinion
evidence.10
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self -certify his or her disability and
entitlement to compensation. 11
For a routine medical appointment, a maximum of four hours of compensation for time lost
to obtain medical treatment is usually allowed.12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish intermittent
disability from work during the period January 4 through November 3, 2020, causally related to
her accepted September 4, 2014 employment injury.
Appellant submitted a recertification of medical necessity form for a TENS unit dated
July 7, 2020 from Dr. Keppler who diagnosed contusion of the left forearm, but failed to offer an
opinion as to whether appellant was disabled from work due to the accepted employment injury.

6

Supra note 1.

7

See L.S., Docket No. 18-0264 (issued January 28, 2020); B.O., Docket No. 19-0392 (issued July 12, 2019).

8

20 C.F.R. § 10.5(f); J.S., Docket No. 19-1035 (issued January 24, 2020).

9

T.W., Docket No. 19-1286 (issued January 13, 2020).

10

S.G., Docket No. 18-1076 (issued April 11, 2019); Fereidoon Kharabi, 52 ECAB 291 (2001).

11

See M.J., Docket No. 19-1287 (issued January 13, 2020); William A. Archer, 55 ECAB 674 (2004).

12

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Compensation Claims, Chapter 2.901.19(c)
(February 2013); see also K.A., Docket No. 19-0679 (issued April 6, 2020); William A. Archer, id.

3

Therefore, this evidence is of no probative value and insufficient to establish appellant’s claim for
compensation. 13
For each period of disability claimed, the employee has the burden of proof to establish
that he or she was disabled from work during the claimed period as a result of the accepted
employment injury. 14 Because appellant has not submitted rationalized medical opinion evidence
to establish employment-related total disability during the claimed periods due to her accepted
conditions, the Board finds that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish intermittent
disability from work during the period January 4 through November 3, 2020 causally related to
her accepted September 4, 2014 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the February 11, 2021 decisions of the Office of
Workers’ Compensation Programs are affirmed.
Issued: February 4, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

13

L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

14

Supra note 11.

4

